Exhibit 10.58




AMENDED AND RESTATED
EMPLOYMENT AGREEMENT WITH
ALIMERA SCIENCES, INC.




This Amended and Restated Employment Agreement (this “Agreement”) is entered
into between Alimera Sciences, Inc., a Delaware corporation (the “Company”), and
Richard S. Eiswirth, Jr. (“Executive”), as of January 2, 2019 (the “Effective
Date”).


RECITALS:


WHEREAS, the Company is engaged in the business of developing, marketing and
selling ophthalmic pharmaceuticals in the United States and throughout the
world;


WHEREAS, Company and Executive desire that Executive provide the Company
employment services upon the terms and conditions set forth below;


WHEREAS, Executive has previously served the Company as President and Chief
Financial Officer pursuant to that certain Amended and Restated Agreement, dated
as of October 23, 2014 (the “Prior Agreement”); and


WHEREAS, the Company desires now to retain Executive as President and Chief
Executive Officer pursuant to the terms of this Agreement to implement a
competitive compensation and benefit package for Executive commensurate with his
new role.


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties, intending to be legally bound, agree as follows:


AGREEMENT:


SECTION 1. EFFECTIVE DATE; TERMINATION OF PRIOR AGREEMENT


Subject to the terms and conditions set forth in this Agreement, the Company
agrees to employ Executive as President and Chief Executive Officer, and
Executive agrees to such employment by the Company as of the Effective Date. In
connection therewith, upon execution by Executive of this Agreement, the Prior
Agreement is terminated in its entirety.




1



--------------------------------------------------------------------------------




SECTION 2. DEFINITIONS


“Board” means the Board of Directors of the Company.


“Cause” means:


(1)Executive’s gross negligence or willful misconduct with respect to the
business and affairs of the Company, including violation of any material policy
of the Company that is not cured within 30 days after written notice thereof is
given to Executive by the Company;


(2)Executive’s conviction of, or entering a guilty plea or plea of no contest
with respect to, a felony; or


(3)Executive engaging in any material breach of the terms of this Agreement or
failing to fulfill his responsibilities under this Agreement and such breach or
failure, as the case may be, is not cured, or is not capable of being cured,
within 30 days after written notice thereof is given to Executive by the
Company.


“Change in Control” means (i) the consummation of a merger or consolidation of
the Company with or into another entity or any other corporate reorganization,
if persons who were not stockholders of the Company immediately prior to such
merger, consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (A) the continuing or surviving entity and (B)
any direct or indirect parent corporation of such continuing or surviving entity
or (ii) the sale, transfer or other disposition of all or substantially all of
the Company’s assets. A transaction shall not constitute a Change in Control if
its sole purpose is to change the state of the Company’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction. Notwithstanding the foregoing, a Change in Control shall not
be deemed to occur unless such transaction also qualifies as a “change in
control event” as described in Treas. Reg. § 1.409A-3(i)(5).


“Code” means the United States Internal Revenue Code of 1986, as currently and
hereafter amended.


“Competing Business” means any business which develops, sells or markets
ophthalmic pharmaceuticals.


“Disability” means a condition which renders Executive unable (as determined by
the Board in good faith after consultation with a physician mutually selected by
the Executive or his duly empowered representative and the Board) to regularly
perform his duties hereunder by reason of illness or injury for a period of more
than six consecutive months with or without reasonable accommodation.




2



--------------------------------------------------------------------------------




“Earned Bonus” means the bonus, determined based on the actual performance of
the Company for the full fiscal year in which Executive’s employment terminates,
that Executive would have earned for the year in which his employment terminates
had he remained employed for the entire year, prorated based on the ratio of the
number of days during such year that Executive was employed to 365. Such Earned
Bonus will be determined and paid to Executive no later than 2½ months after the
close of the fiscal year in which the Earned Bonus was earned.
“Equity” means (i) all Stock, including restricted stock; (ii) all options and
other rights to purchase Stock; (iii) all restricted stock units, performance
units or phantom shares whose value is measured by the value of Stock; and (iv)
all stock appreciation rights whose value is measured by increases in the value
of Stock; and (v) any other award under an ISP.


“Good Reason” shall mean, for purposes of Section 4(e), (i) a material
diminution of Executive’s authority, duties or responsibilities; (ii) a
geographic relocation of the Company’s headquarters, or Executive’s primary
business location, to a location that is more than 35 miles from the present
location of the Company’s corporate headquarters or Executive’s primary business
location, as the case may be; or (iii) any breach by the Company of this
Agreement that is material and that is not cured within 30 days after written
notice thereof to the Company from Executive.


“Good Reason” shall mean, for purposes of Section 5, that Executive resigns
within 12 months after one of the following conditions has come into existence
without his consent: (i) a reduction in Executive’s base salary from the amount
set forth in Section 4(a); (ii) a material adverse change in Executive’s primary
responsibilities or duties; (iii) a geographical relocation of the Company’s
corporate headquarters, or Executive’s primary business location, to a location
that is more than 35 miles from the present location of the Company’s corporate
headquarters or Executive’s primary business location, as the case may be; (iv)
any breach by the Company of this Agreement that is material and that is not
cured, or is not capable of being cured, within 30 days after written notice
thereof to the Company and the Board from Executive. A condition shall not be
considered “Good Reason” unless Executive gives the Company written notice of
such condition within 90 days after such condition comes into existence and the
Company fails to remedy such condition within 30 days after receiving
Executive’s written notice.


“ISP” means the Alimera Sciences, Inc. 2004 Incentive Stock Plan as amended from
time to time, the Alimera Sciences, Inc. 2005 Incentive Stock Plan as amended
from time to time, the Alimera Sciences, Inc. 2010 Equity Incentive Stock Plan
as amended from time to time and any new equity incentive plan adopted by the
Company.


“Restricted Period” means the 12-month period beginning on and after Executive’s
employment with the Company is terminated pursuant to the terms of this
Agreement.


“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.
“Stock” means shares of the Company’s common stock.




3



--------------------------------------------------------------------------------




SECTION 3. TITLE, POWERS AND RESPONSIBILITIES


(a)Title. Executive shall be President and Chief Executive Officer.


(b)Powers and Responsibilities.


(1)    Executive in fulfilling his responsibilities shall have such powers as
are normally and customarily associated with a President and Chief Executive
Officer in a company of similar size and operating in a similar industry,
including the power to hire and fire employees and executives of the Company
reporting to Executive and such other powers as are authorized by the Board.


(2)    Executive, as a condition to his employment under this Agreement;
represents and warrants that he can assume and fulfill the responsibilities
described in Section 3(b)(1) without any risk of violating any non-compete or
other restrictive covenant or other agreement to which he is a party.


(c)Reporting Relationship. Executive shall report to the Board.


(d)Full Time Basis. Executive shall undertake to perform all his
responsibilities and exercise all his powers in good faith and on a full-time
basis.




4



--------------------------------------------------------------------------------




SECTION 4. COMPENSATION, BENEFITS, ETC.


(a)Annual Base Salary. Executive’s base salary shall be $525,000 per year, which
amount may be reviewed and increased from time to time at the discretion of the
Board or any committee of the Board duly authorized to take such action.
Executive’s base salary shall be payable in accordance with the Company’s
standard payroll practices and policies for executives and shall be subject to
such withholdings as are required by law or as are otherwise permissible under
such practices or policies.


(b)Annual Bonus. The Company shall pay an annual bonus for a fiscal year to
Executive no later than 2½ months after the close of such fiscal year, in the
amount, and subject to the terms and conditions of the Company’s Management Cash
Incentive Program (or any predecessor or successor cash incentive plan thereto),
which may be reviewed at the discretion of the Board or any committee of the
Board duly authorized to take such action. The determinations of the Board or
its Compensation Committee with respect to such bonus shall be final and
binding; provided, however, that Executive’s target annual bonus amount shall
not be reduced to an amount below 55% of Executive’s then-current base salary.


(c)Employee Benefit Plans. Executive shall be eligible to participate, on terms
no less favorable to Executive than the terms for participation of any other
executive of the Company at the same level within the Company as Executive, in
the employee benefit plans, programs and policies maintained by the Company in
accordance with the terms and conditions to participate in such plans, programs
and policies as in effect from time to time.


(d)Equity Awards. Executive shall receive Equity awards at the discretion of the
Board, subject to the terms and conditions set forth in the applicable ISP and
any corresponding notice, agreement or certificate under the ISP.


(e)Acceleration of Vesting of Equity. The following terms shall apply to all of
Executive’s Equity outstanding as of the Effective Date, and to all future
grants of Equity:


(1)    The vested percentage of Executive’s Equity shall be determined by adding
12 months to the actual period of service that Executive has completed with the
Company if the Company is subject to a Change in Control before Executive’s
service with the Company terminates (i.e., Executive’s vesting shall be
accelerated by an additional 12 months). The remaining unvested Equity shall
vest in the same amount per vesting period as prior to the Change in Control.


(2)    Executive shall vest in 100% of the remaining unvested Equity if (a) the
Company is subject to a Change in Control before Executive’s employment with the
Company terminates and (b) within 12 months after the Change in Control,
Executive’s employment with the Company is terminated by the Company (or its
successor) without Cause or Executive terminates his employment for Good Reason.




5



--------------------------------------------------------------------------------




(3)    If the Company is a party to a merger or consolidation, all outstanding
Equity shall vest in full unless the agreement evidencing the merger or
consolidation provides for one or more of the following:


(A)    The continuation of such outstanding Equity by the Company (if the
Company is the surviving corporation).


(B)    The assumption of such outstanding Equity by the surviving corporation or
its parent.


(C)    The substitution by the surviving corporation or its parent of new Equity
for such outstanding Equity.


(D)    Full exercisability of outstanding Equity and full vesting of the Stock
subject to such Equity, followed by the cancellation of such Equity. The full
exercisability of such Equity and full vesting of such Stock, as applicable, may
be contingent on the closing of such merger or consolidation.


(E)    The cancellation of outstanding Equity and a payment to Executive equal
to the excess of (i) the fair market value of the Stock subject to such Equity
(whether or not such Equity is then exercisable or vested, as applicable) as of
the closing date of such merger or consolidation over (ii) the exercise price.
Such payment shall be made in the form of cash, cash equivalents or securities
of the surviving corporation or its parent with a fair market value equal to the
required amount. Such payment may be made in installments and may be deferred
until the date or dates when such Equity would have become exercisable or such
Stock would have vested. Such payment may be subject to vesting based on
Executive’s continuing service, provided that the vesting schedule shall not be
less favorable to Executive than the schedule under which such Equity would have
become exercisable or such Stock would have vested. This provision is mandatory
in the event that the Company is acquired by a private company for cash.


(4)
Executive shall vest in 100% of the remaining unvested Equity in the event of
Disability where a Separation occurs or death.



(f)Rights to Time Off Work. Executive shall have the same rights to vacation,
sick days, holidays, and other time off work as other employees of the Company
under Company policies.


(g)Expense Reimbursements. Executive shall have the right to expense
reimbursements in accordance with the Company’s standard policy on expense
reimbursements. Any reimbursement shall (a) be paid promptly but not later than
the last day of the calendar year following the year in which the expense was
incurred, (b) not be affected by any other expenses that are eligible for


6



--------------------------------------------------------------------------------




reimbursement in any calendar year and (c) not be subject to liquidation or
exchange for another benefit.


(h)Indemnification. The Company shall, to the maximum extent permitted by
applicable law and the Company’s governing documents, indemnify Executive and
hold Executive harmless from and against any claim, loss or cause of action
arising from or out of Executive’s performance as an officer, director, manager
or employee of the Company or in any other capacity in which Executive serves at
the request of the Board. If any claim is asserted hereunder against Executive,
the Company shall pay Executive’s legal expenses (or cause such expenses to be
paid) on a quarterly basis, provided that Executive shall reimburse the Company,
in a timely manner, for such amounts if Executive shall be found by a final,
non-appealable order of a court of competent jurisdiction not to be entitled to
indemnification. The indemnification obligations of the Company in this
paragraph shall survive any termination of this Agreement and shall be
supplemental to any other rights to indemnification from the Company to which
Executive is entitled.


(i)Directors and Officers Liability Insurance. The Company shall maintain
directors’ and officers’ liability insurance coverage covering Executive in
amounts customary for similarly situated companies in the pharmaceutical
industry and with insurers reasonably acceptable to Executive. All policies for
such coverage shall provide for insurance on an “occurrence” basis, or if on a
“claims-made” basis, with sufficient coverage for claims made after the date on
which Executive’s employment with the Company terminates.


(j)At-Will Employment. Executive’s employment with the Company shall be “at
will,” meaning that either Executive or the Company shall be entitled to
terminate Executive’s employment at any time and for any or no reason, with or
without Cause or Good Reason. Any contrary representations that may have been
made to Executive shall be superseded by this Agreement. This Agreement shall
constitute the full and complete agreement between Executive and the Company on
the “at will” nature of Executive’s employment, which may only be changed in an
express written agreement signed by Executive and a duly authorized officer of
the Company.


SECTION 5. TERMINATION OF EMPLOYMENT


(a)General. If Executive is subject to a termination of employment without Cause
or Executive resigns for Good Reason and a Separation occurs, then Executive
will be entitled to the benefits described in this Section 5. However, Executive
will not be entitled to any of the benefits described in this Section 5 unless
Executive has (i) returned all Company property in Executive’s possession, (ii)
resigned as a member of the Board (if requested by a majority of the members of
the Board then in office) and of the boards of directors of all of the Company’s
subsidiaries, to the extent applicable, and (iii) executed a general release of
all claims that Executive may have against the Company or persons affiliated
with the Company in a form prescribed by the Company (the “Release”). Executive
must execute and return the Release on or before the date specified by the
Company in the Release (the “Release Deadline”). The Release Deadline will in no
event be later than fifty (50) days after Executive’s Separation. If Executive
fails to return the executed Release on or before the Release Deadline, or if
Executive revokes the Release within seven (7) days after


7



--------------------------------------------------------------------------------




return of the executed Release, then Executive will not be entitled to the
benefits described in this Section 5.


(b)Termination by Board without Cause or by Executive for Good Reason Not in
Connection with Change in Control. If the Board terminates Executive’s
employment without Cause or Executive resigns for Good Reason and a Separation
occurs either more than three months prior to a Change in Control or more than
18 months after a Change in Control, the Company shall pay Executive his earned
but unpaid base salary plus 100% of his current total annual base salary
(subject to such withholdings as required by law) payable in twelve equal
monthly installments. In addition, Executive shall be paid, no later than 2½
months following the close of the fiscal year of termination, his Earned Bonus
for the fiscal year in which the Separation occurs. The salary continuation
payments shall commence within 60 days after Executive’s Separation and, once
they commence, shall include any unpaid amounts accrued from the date of
Separation. However, if such 60-day period spans two calendar years, then the
payments will in any event begin in the second calendar year. In addition, the
Company shall make any continuation coverage premium payments (for Executive and
Executive’s dependents) for continued health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for the one-year period
following the Separation or, if earlier, until Executive is eligible to be
covered under another substantially equivalent medical insurance plan by a
subsequent employer. Notwithstanding the foregoing, if the Company, in its sole
discretion, determines that it cannot provide the foregoing subsidy of COBRA
coverage without potentially violating or causing the Company to incur
additional expense as a result of noncompliance with applicable law (including
Section 2716 of the Public Health Service Act), the Company instead shall
provide to Executive a taxable monthly payment in an amount equal to the monthly
COBRA premium that Executive would be required to pay to continue the group
health coverage in effect on the date of the Separation (which amount shall be
based on the premium for the first month of COBRA coverage), which payments (i)
shall be made regardless of whether Executive elects COBRA continuation
coverage, (ii) shall commence on the later of (A) the first day of the month
following the month in which Executive experiences a Separation and (B) the
effective date of the Company’s determination of violation of applicable law,
and (iii) shall end on the earliest of (x) the effective date on which Executive
becomes covered by a medical, dental or vision insurance plan of a subsequent
employer, and (y) the last day of the period one year after Separation.
Executive shall have no right to an additional gross-up payment to account for
the fact that such COBRA premium amounts are paid on an after-tax basis.


(c)Termination by Board without Cause or by Executive for Good Reason in
Connection with Change in Control. If the Board terminates Executive’s
employment without Cause or Executive resigns for Good Reason and a Separation
occurs either within three months prior to a Change in Control or within 18
months after a Change in Control, the Company shall pay Executive his earned but
unpaid base salary plus 150% of the sum of (i) his current total annual base
salary plus (ii) his annual target bonus (subject to such withholdings as
required by law) payable in eighteen equal monthly installments (the “Severance
Payments”). In addition, Executive shall be paid, no later than 2½ months
following the close of the fiscal year of termination, his Earned Bonus for the
fiscal year in which the Separation occurs. The Severance Payments shall
commence within 60 days after Executive’s Separation. However, if such 60-day
period spans two calendar years, then the payments will in any event begin in
the second calendar year. In addition, the Company shall


8



--------------------------------------------------------------------------------




make any continuation coverage premium payments (for Executive and Executive’s
dependents) for continued health insurance coverage under the COBRA for the
18-month period following the Separation or, if earlier, until Executive is
eligible to be covered under another substantially equivalent medical insurance
plan by a subsequent employer. Notwithstanding the foregoing, if the Company, in
its sole discretion, determines that it cannot provide the foregoing subsidy of
COBRA coverage without potentially violating or causing the Company to incur
additional expense as a result of noncompliance with applicable law (including
Section 2716 of the Public Health Service Act), the Company instead shall
provide to Executive a taxable monthly payment in an amount equal to the monthly
COBRA premium that Executive would be required to pay to continue the group
health coverage in effect on the date of the Separation (which amount shall be
based on the premium for the first month of COBRA coverage), which payments (i)
shall be made regardless of whether Executive elects COBRA continuation
coverage, (ii) shall commence on the later of (A) the first day of the month
following the month in which Executive experiences a Separation and (B) the
effective date of the Company’s determination of violation of applicable law,
and (iii) shall end on the earliest of (x) the effective date on which Executive
becomes covered by a medical, dental or vision insurance plan of a subsequent
employer, and (y) the last day of the period 18 months after Separation.
Executive shall have no right to an additional gross-up payment to account for
the fact that such COBRA premium amounts are paid on an after-tax basis.


(d)Termination by the Board for Cause or by Executive without Good Reason. If
the Board terminates Executive’s employment for Cause or Executive resigns
without Good Reason, the Company’s only obligation to Executive under this
Agreement shall be to pay Executive his earned but unpaid base salary, if any,
up to the date Executive’s employment terminates, and Executive shall have no
right to any Earned Bonus or any unpaid bonus payment whatsoever. The Company
shall only be obligated to make such payments and provide such benefits under
any employee benefit plan, program or policy in which Executive was a
participant as are explicitly required to be paid to Executive by the terms of
any such benefit plan, program or policy following the date on which Executive’s
employment terminates.


(e)Termination for Disability. The Board shall have the right to terminate
Executive’s employment on or after the date Executive has a Disability, and such
a termination shall not be treated as a termination without Cause under this
Agreement. If Executive’s employment is terminated on account of a Disability
and a Separation occurs, the Company shall:


(1)pay Executive his base salary through the end of the month in which a
Separation occurs as soon as practicable after the Separation,


(2)pay Executive his Earned Bonus for the fiscal year in which such Separation
occurs; provided that the Earned Bonus shall in no event be paid later than 2½
months after the close of such fiscal year,


(3)pay or cause the payment of benefits to which Executive is entitled under the
terms of the disability plan(s) of the Company covering Executive at the time of
such Disability,




9



--------------------------------------------------------------------------------




(4)make such payments and provide such benefits as otherwise called for under
the terms of the ISP and each other employee benefit plan, program and policy in
which Executive was a participant; provided no payments made under
Section 5(e)(l), Section 5(e)(2) or Section 5(e)(3) shall be taken into account
in computing any payments or benefits described in this Section 5(e)(4), and


(5)make any COBRA continuation coverage premium payments (for Executive and for
Executive’s dependents), for the 18-month period following the termination of
Executive’s employment or, if earlier, until Executive is eligible to be covered
under another substantially equivalent medical insurance plan by a subsequent
employer. Notwithstanding the foregoing, if the Company, in its sole discretion,
determines that it cannot provide the foregoing subsidy of COBRA coverage
without potentially violating or causing the Company to incur additional expense
as a result of noncompliance with applicable law (including Section 2716 of the
Public Health Service Act), the Company instead shall provide to Executive a
taxable monthly payment in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue the group health coverage in
effect on the date of the Separation (which amount shall be based on the premium
for the first month of COBRA coverage), which payments shall be made regardless
of whether Executive elects COBRA continuation coverage, shall commence on the
later of (i) the first day of the month following the month in which Executive
experiences a Separation and (ii) the effective date of the Company’s
determination of violation of applicable law, and shall end on the earliest of
(x) the effective date on which Executive becomes covered by a medical, dental
or vision insurance plan of a subsequent employer, and (y) the last day of the
period 18 months after Separation. Executive shall have no right to an
additional gross-up payment to account for the fact that such COBRA premium
amounts are paid on an after-tax basis.


(f)Death. If Executive’s employment terminates because of his death, the Company
shall:


(1)pay to Executive’s estate his base salary through the end of the month of his
death as soon as practicable after his death,


(2)pay to Executive’s estate his Earned Bonus, when actually determined, for the
year in which Executive’s death occurs,


(3)make such payments and provide such benefits as otherwise called for under
the terms of the ISP and each other employee benefit plan, program and policy in
which Executive was a participant; provided that no payments made under
Section 5(f)(1) or Section 5(f)(2) shall be taken into account in computing any
payments or benefits described in this Section 5(f)(3), and


(4)make any COBRA continuation coverage premium payments for Executive’s
dependents for the one-year period following Executive’s death or, if earlier,
until such


10



--------------------------------------------------------------------------------




dependents are eligible to be covered under another substantially equivalent
medical insurance plan. Notwithstanding the foregoing, if the Company, in its
sole discretion, determines that it cannot provide the foregoing subsidy of
COBRA coverage without potentially violating or causing the Company to incur
additional expense as a result of noncompliance with applicable law (including
Section 2716 of the Public Health Service Act), the Company instead shall
provide a taxable monthly payment in an amount equal to the monthly COBRA
premium that Executive’s dependents would be required to pay to continue the
group health coverage in effect on the date of Executive’s death (which amount
shall be based on the premium for the first month of COBRA coverage), which
payments shall be made regardless of whether Executive’s dependents elect COBRA
continuation coverage, shall commence on the later of (i) the first day of the
month following the month in which Executive dies and (ii) the effective date of
the Company’s determination of violation of applicable law, and shall end on the
earliest of (x) the effective date on which Executive’s dependents become
covered under another substantially equivalent medical insurance plan, and (y)
the last day of the period one year after Executive’s death. Executive’s
dependents shall have no right to an additional gross-up payment to account for
the fact that such COBRA premium amounts are paid on an after-tax basis.


SECTION 6. COVENANTS BY EXECUTIVE


(a)Company Property. Upon the termination of Executive’s employment for any
reason, or upon any earlier Company request, Executive shall promptly return all
Company Property that had been entrusted or made available to Executive by the
Company, where the term “Property” means all Company-related records, files,
memoranda, reports, price lists, customer lists, drawings, plans, sketches,
keys, codes, computer hardware and software and other property of any kind or
description prepared, used or possessed by Executive during Executive’s
employment by the Company (and any duplicates of any such Property), together
with any and all information, ideas, concepts, discoveries, and inventions and
the like conceived, made, developed or acquired at any time by Executive
individually or with others during Executive’s employment that relate to the
Company or its products or services.


(b)Trade Secrets. Executive agrees that Executive shall hold in a fiduciary
capacity in perpetuity for the sole benefit of the Company and its affiliates
and shall not directly or indirectly use or disclose any Trade Secret that
Executive may have acquired (whether or not developed or compiled by Executive
and whether or not Executive is authorized to have access to such information)
during the term of Executive’s employment by the Company or any of its
predecessors for so long as such information remains a Trade Secret, where the
term “Trade Secret” means information, including technical or non-technical
data, a formula, a pattern, a compilation, a program, a device, a method, a
technique, a drawing or a process that (1) derives economic value, actual or
potential, from not being generally known to, and not being generally readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (2) is the subject of reasonable efforts by the
Company and any of its affiliates to maintain its secrecy. This Section 6(b) is
intended to provide rights to the Company and its affiliates which are in
addition


11



--------------------------------------------------------------------------------




to, not in lieu of, those rights the Company and its affiliates have under the
common law or applicable statutes for the protection of trade secrets.


(c)Confidential Information. Executive while employed by the Company or its
affiliates and for the three-year period thereafter shall hold in a fiduciary
capacity for the sole benefit of the Company and its affiliates, and shall not
directly or indirectly use or disclose, any Confidential Information that
Executive may have acquired (whether or not developed or compiled by Executive
and whether or not Executive is authorized to have access to such information)
during the term of and in the course of or as a result of Executive’s employment
by the Company or its predecessors without the prior written consent of the
Board unless and except to the extent that such disclosure is (i) made in the
ordinary course of Executive’s performance of his duties under this Agreement or
(ii) required by any subpoena or other legal process (in which event Executive
will give the Company prompt notice of such subpoena or other legal process in
order to permit the Company to seek appropriate protective orders). For the
purposes of this Agreement, the term “Confidential Information” means any
secret, confidential, or proprietary information possessed by the Company or any
of its affiliates, including trade secrets, customer or supplier lists, details
of client or consultant contracts, current and anticipated customer
requirements, pricing policies, price lists, market studies, business plans,
operational methods, marketing plans or strategies, product flaws or development
techniques, computer software programs (including object code and source code),
data and documentation data, base technologies, systems, structures and
architectures, inventions and ideas, past current and planned research and
development, compilations, devices, methods, techniques, processes, financial
information and data, business acquisition plans, and new personnel acquisition
plans (not otherwise included as a Trade Secret under this Agreement) that has
not become generally available to the public, and the term “Confidential
Information” may include future business plans, licensing strategies,
advertising campaigns, information regarding customers or suppliers, executives
and independent contractors and the terms and conditions of this Agreement.
Notwithstanding the provisions of this Section 6(c) to the contrary, Executive
shall be permitted to furnish this Agreement to a subsequent employer or
prospective employer.




12



--------------------------------------------------------------------------------




(d)Non-solicitation of Customers or Employees.


(1)    Executive (i) while employed by the Company or any of its affiliates
shall not, on Executive’s own behalf or on behalf of any person, firm,
partnership, association, corporation or business organization, entity or
enterprise (other than the Company or one of its affiliates), solicit business
for a Competing Business from customers or suppliers of the Company or any of
its affiliates and (ii) during the Restricted Period shall not, on Executive’s
own behalf or on behalf of any person, firm, partnership, association,
corporation or business organization, entity or enterprise, solicit business for
a Competing Business from customers or suppliers of the Company or any of its
affiliates with whom Executive, in the case of both clauses (i) and (ii) above,
had or made material business contact with in the course of Executive’s
employment by the Company within the 24-month period immediately preceding the
beginning of the Restricted Period.


(2)    Executive (i) while employed by the Company or any of its affiliates
shall not, either directly or indirectly, call on, solicit or attempt to induce
any other officer, employee or independent contractor of the Company or any of
its affiliates to terminate his or her employment with such business and shall
not assist any other person or entity in such a solicitation (regardless of
whether any such officer, employee or independent contractor would commit a
breach of contract by terminating his or her employment), and (ii) during the
Restricted Period, shall not, either directly or indirectly, call on, solicit or
attempt to induce any other officer, employee or independent contractor of such
business with whom Executive had contact, knowledge of, or association in the
course of Executive’s employment with the Company or any of its predecessors or
affiliates, as the case may be, during the 12-month period immediately preceding
the beginning of the Restricted Period, to terminate his or her employment with
the Company or any of its affiliates and shall not assist any other person or
entity in such a solicitation (regardless of whether any such officer, employee
or independent contractor would commit a breach of contract by terminating his
or her employment). Notwithstanding the foregoing, nothing shall prohibit any
person from contacting Executive about employment or other engagement during the
Restricted Period, provided that Executive does not solicit the contact.


(e)Non-competition Obligation. Without the prior written consent of the Company,
Executive, while employed by the Company or any of its affiliates and thereafter
until the end of the Restricted Period, will not engage in any of the activities
described in Section 3(b)(l) hereof within the geographical area in which the
Company or any of its affiliates is actively engaged in developing, marketing
and selling ophthalmic pharmaceuticals, for himself or on behalf of any other
person, partnership, corporation or other business entity that is a Competing
Business for the purpose of competing with the Company. Notwithstanding the
preceding sentence, Executive will not be prohibited from owning less than 5%
percent of any publicly traded corporation, whether or not such corporation is
in a Competing Business.


(f)Reasonable and Continuing Obligations. Executive agrees that Executive’s
obligations under this Section 6 are obligations which will continue beyond the
date Executive’s employment terminates and that such obligations are reasonable,
fair and equitable in scope, terms


13



--------------------------------------------------------------------------------




and duration, are necessary to protect the Company’s legitimate business
interests, and are a material inducement to the Company to enter into this
Agreement.


(g)Remedy for Breach. Executive agrees that the remedies at law of the Company
for any actual or threatened breach by Executive of the covenants in this
Section 6 would be inadequate and that the Company shall be entitled to specific
performance of the covenants in this Section 6, including entry of a temporary
restraining order in state or federal court, preliminary and permanent
injunctive relief against activities in violation of this Section 6, or both, or
other appropriate judicial remedy, writ or order, in addition to any damages and
legal expenses which the Company may be legally entitled to recover. The Company
agrees, however, to give Executive and, if known, Executive’s attorney
reasonable advance notice of any legal proceeding, including any application for
a temporary restraining order, relating to an attempt to enforce the covenants
in this Section 6 against Executive. Executive acknowledges and agrees that the
covenants in this Section 6 shall be construed as agreements independent of any
other provision of this Agreement or any other agreement between the Company and
Executive, and that the existence of any claim or cause of action by Executive
against the Company, whether predicated upon this Agreement or any other
agreement, shall not constitute a defense to the enforcement by the Company of
such covenants.


(h)Termination of Restrictive Covenants. In addition to any other right or
remedy available to Executive, Executive shall no longer be bound by any of the
restrictions set forth in this Section 6 if the Company fails to pay or to
provide Executive when due the amounts and benefits due hereunder or under any
agreement ancillary hereto, and Executive’s pursuit of such remedy shall not
relieve the Company from its obligations to pay and to provide such amounts and
benefits to Executive.




(i)Ownership of Inventions, Discoveries, Improvements, Etc.


(1)Executive shall promptly disclose and describe to the Company all inventions,
improvements, discoveries and technical developments, whether or not patentable,
made or conceived by Executive, either alone or with others, during such time as
Executive is employed with the Company, and within one year after the date upon
such employment terminates, that (i) are based in whole or in part upon
Confidential Information or (ii) during such time as Executive is employed with
the Company are along the lines of, useful in or related to the business of the
Company or (iii) result from or are suggested by any work done by Executive for
or on behalf of the Company (“Inventions”). Executive hereby assigns and agrees
to assign to the Company Executive’s entire right, title and interest in and to
such Inventions (the “Assigned Inventions”), and agrees to cooperate with the
Company both during and after such time as Executive is employed with the
Company in the procurement and maintenance, at the Company’s expense and at its
direction, of patents and copyright registrations and/or other protection of the
Company’s rights in such Inventions. Executive shall keep and maintain adequate
and current written records of all such Inventions, which shall be and remain
the property of the Company.




14



--------------------------------------------------------------------------------




(2)If a patent application, trademark registration or copyright registration is
filed by Executive or on Executive’s behalf, or a copyright notice indicating
Executive’s authorship is used by Executive or on Executive’s behalf, within one
year after the date on which Executive’s employment with the Company terminates,
that describes or identifies any Invention within the scope of Executive’s work
for the Company or that otherwise related to a portion of the Company’s business
(or any division thereof) of which Executive had knowledge such time as
Executive was employed with the Company, it is to be conclusively presumed that
the Invention was conceived by Executive during the such time as Executive was
employed with the Company. Executive agrees to notify the Company promptly of
any such application or registration and to assign to the Company Executive’s
entire right, title and interest in such Invention and in such application or
registration.


(3)If (i) Executive uses or discloses any of Executive’s own or any third
party’s confidential information or intellectual property (collectively,
“Restricted Materials”) when acting within the scope of Executive’s employment
(or otherwise on behalf of the Company) or (ii) any Assigned Invention cannot be
fully made, used, reproduced or otherwise exploited without using or violating
any Restricted Materials, Executive hereby grants and agrees to grant to the
Company a perpetual, irrevocable, worldwide, royalty-free, non-exclusive,
sublicensable right and license to exploit and exercise all such Restricted
Materials and intellectual property rights therein. Executive will not use or
disclose any Restricted Materials for which Executive is not fully authorized to
grant the foregoing license.


(4)To the extent allowed by applicable law, the terms of this Section 6(i)
include all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as moral rights, artist’s
rights, droit moral or the like (collectively, “Moral Rights”). To the extent
Executive retains any such Moral Rights under applicable law, Executive hereby
ratifies and consents to any action that may be taken by or authorized by the
Company with respect to such Moral Rights and agrees not to assert any Moral
Rights with respect thereto. Executive will confirm any such ratification,
consent or agreement from time to time as requested by the Company.


SECTION 7. MISCELLANEOUS


(a)Notices. Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail. Notices to the Company shall be sent
to:


Alimera Sciences, Inc.
Attention: Chief Financial Officer
6120 Windward Parkway, Suite 290
Alpharetta, Georgia 30005


Notices and communications to Executive shall be sent to the address Executive
most recently provided to the Company.


15



--------------------------------------------------------------------------------






(b)No Waiver. Except for the notice described in Section 7(a), no failure by
either the Company or Executive at any time to give notice of any breach by the
other of, or to require compliance with, any condition or provision of this
Agreement shall be deemed a waiver of any provisions or conditions of this
Agreement.


(c)Tax Matters.


(1)    Notwithstanding any provision in the Agreement to the contrary, this
Agreement shall at all times be interpreted and operated in compliance with the
requirements of Section 409A of the Code (“Section 409A”). Specifically, to the
extent necessary to avoid the imposition of tax on Executive under Section 409A,
payments payable upon a termination or separation shall be suspended until six
(6) months and one day following the effective date of termination or
separation, if, immediately prior to Executive’s termination or separation,
Executive is a “specified employee” (within the meaning of Section 409A) and
Section 409A would require the delay of such payment to avoid any penalties
thereunder. Each payment hereunder shall be deemed a separate payment for
purposes of Section 409A. The parties intend that no payment pursuant to this
Agreement shall give rise to any adverse tax consequences to either party
pursuant to Section 409A; provided, however, that Executive acknowledges that
the Company does not guarantee any particular tax treatment and that Executive
is solely responsible for any taxes he incurs pursuant to Section 409A, if any,
as a result of this Agreement.


(2)    Certain payments, distributions, and acceleration of vesting for
Executive made in connection with an acquisition of ownership or effective
control of the Company or ownership of a substantial portion of the Company’s
assets (within the meaning of section 280G of the Code and the regulations
thereunder), can be subject to certain tax penalties under sections 280G and
4999 of the Code. This includes amounts payable or distributable pursuant to the
terms of this Agreement or otherwise. The excise tax on any such payments,
determined under sections 280G and 4999 of the Code, generally applies if all of
Executive’ parachute payments together equal or exceed 300% of his average
annual W-2 compensation from the Company. Executive is solely responsible for
any taxes he incurs pursuant to sections 280G and 4999 of the Code.


(d)Georgia Law. This Agreement shall be governed by the laws of the state of
Georgia without regard to its provisions regarding choice of law or conflicts of
law. Any litigation that may be brought by either the Company or Executive
involving the enforcement of this Agreement or any rights, duties, or
obligations under this Agreement, shall be brought exclusively in a Georgia
state court or United States District Court in Georgia.


(e)Assignment. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor in interest to the Company. The Company may assign
this Agreement to any affiliate or successor that acquires all or substantially
all of the assets and business of the Company or a majority of the voting
interests of the Company, and no such assignment shall be


16



--------------------------------------------------------------------------------




treated as a termination of Executive’s employment under this Agreement.
Executive’s rights and obligations under this Agreement are personal and shall
not be assigned or transferred.


(f)Other Agreements. This Agreement replaces and merges any and all previous
agreements and understandings regarding all the terms and conditions of
Executive’s employment relationship with the Company, including the Prior
Agreement, and this Agreement constitutes the entire agreement between the
Company and Executive with respect to such terms and conditions.


(g)Amendment. No amendment to this Agreement shall be effective unless it is in
writing and signed by the Company and Executive.


(h)Invalidity. If any part of this Agreement is held by a court of competent
jurisdiction to be invalid or otherwise unenforceable, the remaining part shall
be unaffected and shall continue in full force and effect, and the invalid or
otherwise unenforceable part shall be deemed not to be part of this Agreement.


(i)Litigation. If either party to this Agreement institutes litigation against
the other party to enforce his or its respective rights under this Agreement,
each party shall pay its own costs and expenses incurred in connection with such
litigation.


(j)Interpretation. The recitals to this Agreement shall be taken into account in
the construction or interpretation of this Agreement. The words “include,”
“includes” and “including” are deemed to be followed by the phrase “without
limitation.” The captions or headings of the Sections and other subdivisions of
this Agreement are inserted only as a matter of convenience or reference and
have no effect on the meaning of the provisions of those Sections or
subdivisions. If the provisions of this Agreement require judicial
interpretation, the parties agree that the judicial body interpreting or
construing the Agreement may not apply the assumption that the terms must be
more strictly construed against one party by reason of the rule of construction
that an instrument is to be construed more strictly against the party that
itself or through its agents prepared the instrument.


(k)Survival. The respective indemnities, representations, warranties, agreements
and covenants of the Company and Executive contained in this Agreement shall
survive the termination of this Agreement and shall remain in full force and
effect.


[The remainder of this page intentionally left blank]






17



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Executive have executed this Agreement in
multiple originals as of the Effective Date.






ALIMERA SCIENCES, INC.            EXECUTIVE


By:
/s/ J. Philip Jones
By:
/s/ Richard S. Eiswirth, Jr.
 
J. Philip Jones, Chief Financial Officer
 
Richard S. Eiswirth, Jr., President and Chief Executive Officer
 
 
 
 
Date:
May 8, 2019
Date:
May 8, 2019
 
 
 
 























Signature Page to Amended and Restated Agreement between
Richard S. Eiswirth, Jr. and Alimera Sciences, Inc.

